Citation Nr: 0705577	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for boils, to include 
as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for neuropathies in 
bilateral hands and feet as secondary to type II diabetes 
mellitus.

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision, in which the RO, 
inter alia, denied the veteran service connection for boils, 
and neuropathies in bilateral hands and feet, and continued 
the veteran's 30 percent rating for PTSD.  The veteran filed 
a notice of disagreement (NOD) in May 2005, and the RO issued 
a statement of the case (SOC) in September 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2005.

For the reason set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In his October 2005 substantive appeal, the veteran stated 
that he did not desire a Board hearing.  However, in December 
2006, the Board received notice from the veteran that he 
desired a Board hearing at the RO (travel board hearing).  
Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Therefore, the veteran must be afforded a travel 
board hearing.  As the RO schedules travel board hearings, a 
remand is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his December 2006 
request, or at the earliest available 
opportunity.  The RO should notify the 
veteran and his representative of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2006), and 
should associate a copy of such notice 
with the claims file.  After the hearing, 
the claims file should be returned to the 
Board in accordance with current appellate 
procedures.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

